                                                                  Case 8:18-bk-13311-CB             Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49                             Desc
                                                                                                     Main Document    Page 1 of 24


                                                                  1       William N. Lobel, State Bar No. 93202
                                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2       650 Town Center Drive, Suite 1500
                                                                          Costa Mesa, California 92626
                                                                  3       Telephone: (714) 384-4740
                                                                          Facsimile: (714) 384-4741
                                                                  4       E-mail: wlobel@pszjlaw.com

                                                                  5       Attorneys for Ruby’s Diner, Inc., a California corporation,
                                                                          et al., Debtors and Debtors-in-Possession
                                                                  6

                                                                  7                              UNITED STATES BANKRUPTCY COURT
                                                                                             CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA
                                                                  8   In re:
                                                                                                                                  Case No. 8:18-bk-13311-CB
                                                                  9   RUBY’S DINER, INC., a California                            Chapter 11
                                                                      corporation, et al.,1
                                                                 10                                                               (Jointly Administered With Case Nos.
                                                                                Debtors and Debtors-in-Possession.                8:18-bk-13197-CB; 8:18-bk-13198-CB;
                                                                 11
                                                                                                                                  8:18-bk-13199-CB; 8:18-bk-13200-CB;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      Affects:
                                                                 12                                                               8:18-bk-13201-CB; 8:18-bk-13202-CB)
                                                                             All Debtors
                                        COSTA MESA, CALIFORNIA




                                                                 13                                           DECLARATION REGARDING PROOF OF
                                          ATTORNEYS AT LAW




                                                                                                              SERVICE REGARDING NOTICE OF
                                                                 14          RUBY’S DINER, INC., ONLY         MOTION FOR ORDER EXTENDING
                                                                                                              DEADLINE TO ASSUME, ASSUME AND
                                                                 15          RUBY’S SOCAL DINERS, LLC, ONLY   ASSIGN, OR REJECT NONRESIDENTIAL
                                                                                                              REAL PROPERTY LEASES PURSUANT TO
                                                                 16          RUBY’S QUALITY DINERS, LLC, ONLY 11 U.S.C. § 365(D)(4)
                                                                 17                                                               [Relates to Docket No. 174 and Docket No. 205]
                                                                        RUBY’S HUNTINGTON BEACH, LTD.,
                                                                 18   ONLY
                                                                        RUBY’S LAGUNA HILLS, LTD. ONLY                            [No Hearing Required Per Local Bankruptcy Rule
                                                                 19                                                               9013-1(o)(1)]
                                                                             RUBY’S OCEANSIDE, LTD., ONLY
                                                                 20
                                                                             RUBY’S PALM SPRINGS, LTD., ONLY
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                      1
                                                                       The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc. (8143); Ruby’s
                                                                 28   SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach, Ltd. (1331); Ruby’s Laguna
                                                                      Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd. (9627).

                                                                      DOCS_LA:319661.1
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 2 of 24
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 3 of 24




                                 EXHIBIT “A”
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 4 of 24




                                                                      EXHIBIT "A"
                                                                          Page 3
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 5 of 24




                                                                      EXHIBIT "A"
                                                                          Page 4
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 6 of 24




                                                                      EXHIBIT "A"
                                                                          Page 5
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 7 of 24




                                                                      EXHIBIT "A"
                                                                          Page 6
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 8 of 24




                                                                      EXHIBIT "A"
                                                                          Page 7
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 9 of 24




                                                                      EXHIBIT "A"
                                                                          Page 8
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 10 of 24




                                                                      EXHIBIT "A"
                                                                          Page 9
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 11 of 24




                                                                      EXHIBIT "A"
                                                                         Page 10
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 12 of 24




                                                                      EXHIBIT "A"
                                                                         Page 11
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 13 of 24




                                                                      EXHIBIT "A"
                                                                         Page 12
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 14 of 24




                                                                      EXHIBIT "A"
                                                                         Page 13
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 15 of 24




                                                                      EXHIBIT "A"
                                                                         Page 14
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 16 of 24




                                                                      EXHIBIT "A"
                                                                         Page 15
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 17 of 24




                                                                      EXHIBIT "A"
                                                                         Page 16
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 18 of 24




                                                                      EXHIBIT "A"
                                                                         Page 17
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 19 of 24




                                                                      EXHIBIT "A"
                                                                         Page 18
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 20 of 24




                                                                      EXHIBIT "A"
                                                                         Page 19
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 21 of 24




                                                                      EXHIBIT "A"
                                                                         Page 20
Case 8:18-bk-13311-CB   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49   Desc
                         Main Document    Page 22 of 24




                                                                      EXHIBIT "A"
                                                                         Page 21
        Case 8:18-bk-13311-CB                   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49                                      Desc
                                                 Main Document    Page 23 of 24



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: DECLARATION REGARDING PROOF OF
SERVICE REGARDING NOTICE OF MOTION FOR ORDER EXTENDING DEADLINE TO ASSUME,
ASSUME AND ASSIGN, OR REJECT NONRESIDENTIAL REAL PROPERTY LEASES PURSUANT TO 11
U.S.C. § 365(D)(4) thereof will be served or was served (a) on the judge in chamber in the form and manner
required by LBR 5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/27/2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On __________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 2/27/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/27/2019                    Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 257 Filed 02/27/19 Entered 02/27/19 13:34:49                                      Desc
                                                 Main Document    Page 24 of 24


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com,
        carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
       Meghan Canty mcanty@tocounsel.com, lhyska@tocounsel.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
